Per Curiam.
'The words of this assignment extend to the husband’s “personal property, of any kind whatever, which he holds, or is in any manner entitled to, be the same in possession or action and this general description is followed by a specification which rather restrains than enlarges it; and the question is, whether it passed an outstanding legacy to the assignor’s wife. The description is limited throughout to his property; and has he any property in Ms wife’s legacy ? If he had even a qualified property, it would pass subject to the wife’s right of survivorship in case it were not recovered in her lifetime. But it was held in Dennison v. Nigh, 2 Watts, 90; and Robinson v. Woelpper, 1 Whart. 179, that he has not; and that her legacy is not liable to attachment for Ms debt. The same principle was held in Siter’s Case, 4 Rawle, 373, and some others. In Richwine v. Heim, 1 Penna. Rep. 373, the assignment expressly included the wife’s legacy, which differs that case from the present. The point that the husband has barely a naked power over his wife’s choses in action, and one which he is not bound to execute in favour of Ms creditors, must therefore be taken to be at rest.
Decree reversed.